108 S.E.2d 228 (1959)
250 N.C. 224
J. Henry CROMARTIE
v.
Willard A. COLBY, Jr., and wife, Eileen Colby.
No. 244.
Supreme Court of North Carolina.
April 29, 1959.
*230 James B. Ledford, J. F. Flowers, Charlotte, for plaintiff appellant.
McDougle, Ervin, Horack & Snepp, C. Eugene McCartha, Charlotte, for defendants appellees.
WINBORNE, Chief Justice.
Taking the evidence in the instant case offered upon the trial in Superior Court in the light most favorable to the plaintiff, and giving to him the benefit of all reasonable inferences to be drawn therefrom, this Court holds that it is sufficient to make a case for the jury in accordance with the facts alleged in the complaint.
It is enough to refer to what is said in American Trust Co. v. Goode, 164, N.C. 19, 80 S.E. 62. The headnote there epitomizes the principle there set forth in this manner: "While real property remains in the hands of a broker for the purpose of sale, the owner may not consummate the sale with one who had become interested as a proposed purchaser through the efforts of the broker, and escape liability to the latter for the payment of the commissions agreed upon; and where in an action by the broker to recover his commissions, there is conflicting evidence, but the evidence viewed in the light most favorable to the plaintiff's contentions tends to establish a transaction of this character, a judgment as of nonsuit upon the evidence should not be granted." Such seems to be the case in hand.
And as the case must be returned to the Superior Court for a new trial, the Court refrains from discussing the evidence.
Hence for reasons stated, the judgment as of nonsuit entered below is hereby
Reversed.